Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PatentApplication Publication No. 2008/0090137 to Buck (“Buck”).  Regarding claims 1-4, 7, 10, and 18, Buck discloses a battery pack for use in a vehicle, comprising a plurality of prismatic batteries formed into a stack and placed into a battery housing having top, bottom, and side walls.  An epoxy potting material is injected into the housing in order to fill all air gaps within the interior of the housing, including those between the battery and the housing walls, and between the batteries, in order to provide protection against impact and vibration.  Regarding the recited Young’s and flex modulus, the Office finds that specific values for these properties are nothing more than the product of experimentation in arriving at a potting material providing the desired protection of the battery units.
Further regarding claims 12-16, although Buck never explicitly states that the battery pack is to be used as a starter battery, the Office notes that there is nothing precluding the battery pack from providing electricity to start a motor. 
Further regarding claims 5, 6, 8, and 19, as noted above, the epoxy resin is injected into the housing followed by curing.  Thus, prior to curing, the potting material exists as a liquid within the housing.  And after curing it exists as a solid conformed to the battery and filling any air gaps between the battery and the housing walls.
Further regarding claims 9 and 20, the Office notes these claims provide nothing more than product-by process limitations.  There is no evidence of record that the recited process will necessarily result in a product any different from the product already described, thus anticipates these claims also.
Further regarding claim 17, all materials are thermally conductive to a degree, and all solid materials provide some degree of resistance to crushing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck.  Buck is applied as described above.  Buck further discloses that high surface area contact between potting material and battery surface is beneficial for heat dissipation and improved adhesion.  Thus, the person of ordinary skill in the art at the time of invention would have had reason to choose a dimpled carbon surface for the battery/potting material interface in order to increase surface area and provide a carbon material known to have high thermal conductivity in order to improve heat dissipation.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531.  The examiner can normally be reached on 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYATT P MCCONNELL/Examiner, Art Unit 1727